J-S56006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LYNDA R. FARLEY

                            Appellant                 No. 316 MDA 2014


            Appeal from the Judgment of Sentence January 29, 2014
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-SA-0000260-2013


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                         FILED OCTOBER 07, 2014

        Appellant, Lynda R. Farley, appeals from the judgment of sentence

entered January 29, 2014, by the Honorable Bernard L. Coates, Jr., Court of

Common Pleas of Dauphin County. We affirm.

        While on routine patrol on June 24, 2013, State Capitol Police Officer

Michael Schmidt observed Farley driving a minivan down a one-way street.

See N.T., Summary Appeal Hearing, 1/27/14 at 4.            The windows of the

minivan were completely covered with signs and posters, so that the driver

of the vehicle could not see out of the side or rear windows. See id. at 4, 6.



observed a six to eight inch television screen mounted on the front

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56006-14



dashboard of the minivan. See id. at 6. The television screen displayed a

constant live video feed of a trailer connected to the rear of the van. See

id.   Farley admitted to Officer Schmidt that she had the monitor installed

because she was not able to see out of the vehicle as the windows were

covered. See id. at 9.

       Based on his experience and training, Officer Schmidt opined that the

camera and monitor system were not safe and charged Farley with violating

75 Pa.C.S.A. § 4527, which regulates the use of television equipment in

motor vehicles, and 75 Pa.C.S.A. § 4524(b), restricting obstructions on a



January 27, 2014, Farley was convicted of both charges and fined $25.00 for

each summary offense. This timely appeal followed.

       On appeal, Farley raises the following issues for our review.

       1. Whether insufficient evidence was presented to support a
          conviction of 75 Pa.C.S.A. § 4527, relating to the prohibition
          against television type receiving equipment forward of the


       2. Whether the evidence presented was insufficient to convict
          Appellant of the offense of [75] Pa.C.S.A. § 4524(b) relating
          to obstruction on side and rear windows?

       3.                                                                §
            4524(b), relating to obstruction on side and rear windows
            violates the equal protection clauses of the United States and
            Pennsylvania Constitutions?



       We review a challenge to the sufficiency of the evidence as follows.




                                       -2-
J-S56006-14


             The standard we apply when reviewing the sufficiency of
      the evidence is whether viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt. In applying the
      above test, we may not weigh the evidence and substitute our
      judgment for the fact-finder. In addition, we note that the facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
                                                      -finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced is free to believe all, part or
      none of the evidence. Furthermore, when reviewing a sufficiency
      claim, our Court is required to give the prosecution the benefit of
      all reasonable inferences to be drawn from the evidence.

            However, the inferences must flow from facts and
      circumstances proven in the record, and must be of such volume
      and quality as to overcome the presumption of innocence and

      The trier of fact cannot base a conviction on conjecture and
      speculation and a verdict which is premised on suspicion will fail
      even under the limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275-276 (Pa. Super. 2014)

(citation omitted).

      Farley first challenges her summary conviction under 75 Pa.C.S.A. §

4527, pertaining to the use of television equipment in motor vehicles.

Section 4527 provides as follows.

      (a) General rule.--No motor vehicle operated on a highway
      shall be equipped with television-type receiving equipment
      forward of the back of the driver's seat or otherwise visible to
      the driver.

                                     -3-
J-S56006-14


        (b) Exception.--This section shall not apply to the following:

        (1) Television-type receiving equipment in a vehicle used
        exclusively for safety or law enforcement purposes as approved
        by the Pennsylvania State Police.

        (2) Electronic displays used in conjunction with in-vehicle
        navigation systems.

75 Pa.C.S.A. § 4527.



                                               -



                                           1
                                                                -type receiving



interpretation of the term to be too narrow.          The statute contains no

requirement that the television-type equipment be capable of broadcasting



vehicle consisted of a six to eight inch television monitor that broadcast a

constant, live video feed from the rear of the van. We find this device is

sufficient to co                       -

        Farley raises an additional argument regarding the interpretation of an



as used in that subsection is disjunctive and distinguishes what types of

television equipment must be approved by Pennsylvania State Police. Given

this meaning, an exception would lie for either television-type receiving
____________________________________________


1
    Notably, Farley does not support this assertion with evidence of record.



                                           -4-
J-S56006-14



equipment in a vehicle used exclusively for safety or television-type

receiving equipment used for law enforcement purposes as approved by the

Pennsylvania State Police.     Farley argues that because her rear view

television set was used for safety purposes, it qualifies as an exception

under section 4527(b)(1), regardless of whether it was approved by state

police.



the Commonwealth, such an interpretation would produce the absurd result

of allowing civilian drivers to install television-type equipment, no matter

how distracting or dangerous, merely under the guise of safety.         When



Assembly does not intend a result that is absurd, impossible of execution or

                 Commonwealth v. Cahill, --- A.3d ---, ---, 2014 WL

2921806 at *3 (Pa. Super., filed June 24, 2014). We find it more reasonable



                                                -

exclusi

to obtain the requisite approval by the Pennsylvania State Police for the rear

camera and television monitor system in her vehicle, we find the exceptions

listed under section 4527(b)(1) to be inapplicable.    We therefore find the




                                    -5-
J-S56006-14



      Farley next challenges the sufficiency of the evidence to sustain her

summary conviction under 75 Pa.C.S.A. § 4524(b), relating to obstructions




      [n]o person shall drive a motor vehicle with any sign, poster or
      other nontransparent material, including ice or snow, upon the
      side wings or side or rear windows of the vehicle which
      materially obstructs, obscures or impairs the driver's clear view
      of the highway or any intersecting highway. The placement of a
      registration permit upon the side or rear window of a vehicle
      shall not be considered a material obstruction.

75 Pa.C.S.A. § 4524(b). Farley essentially argues that because her vehicle

could be classified as a multipurpose vehicle pursuant to 67 Pa.Code § 41.3,

which are exempt from certain restrictions regarding obstruction of side or

rear windows, her conviction under section 4525(b) was improper. Such an

                                                                          could

satisfy another classification of vehicle. Farley concedes that her vehicle is

not registered as a multipurpose vehicle.        See N.T., Summary Appeal




                 Id. at 4. This evidence was more than sufficient to support

                   under 75 Pa.C.S. § 4524(b).

      Lastly, Farley contends that her conviction under section 4524(b)

violates the Equal Protection Clause of the United States and Pennsylvania

Constitutions.

protections to equal protection and/or due process, a court must first



                                    -6-
J-S56006-14




Commonwealth v. Scarborough, 89 A.3d 679, 685-686 (Pa. Super. 2014)

(citation omitted).

         In considering whether state legislation violates the Equal
         Protection Clause of the Fourteenth Amendment, U.S. Const.,
         Amdt. 14, § 1, we apply different levels of scrutiny to different
         types of classifications. At a minimum, a statutory classification
         must be rationally related to a legitimate governmental purpose.
         Classifications based on race or national origin and classifications
         affecting fundamental rights are given the most exacting
         scrutiny. Between these extremes of rational basis review and
         strict scrutiny lies a level of intermediate scrutiny, which
         generally has been applied to discriminatory classifications based
         on sex or illegitimacy.

Id. at 686 (citing Clark v. Jeter, 486 U.S. 456, 461 (1988)). Rational basis

review is applicable under the Pennsylvania Constitution for laws that restrict

                                                                         Nixon v.

Commonwealth, 839 A.2d 277, 287 (Pa. 2003).

         Section 4524(b) does not implicate a protected class or a fundamental

right.     As the purpose of the statue is clearly designed to protect and

promote public safety, our review must be rational basis. Given a rational

basis review, section 4524(b) clearly serves a legitimate state interest in

ensuring drivers of motor vehicles refrain from obscuring a clear view of the

highwa

vans do not have side or rear view windows, here the distinction lies in that



signage so that her view was completely obstructed in violation of section



                                        -7-
J-S56006-14



4524(b).   Section 4524(b) rationally addresses this safety concern.   This

argument fails.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                                   -8-